DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is deemed to be directed to nonobvious differences over JP 4671801 B. Claim 1 comprises an ink recovery pipe that comprises an inflow port for allowing the ink from the ink reservoir or the ink pool to flow in the ink recovery pipe therethrough, the inflow port being disposed at a position closer to one of the pair of machine frames than a roll middle position in the rotational axis direction of the ink transfer roll; and an outflow port for allowing the ink in the ink recovery pipe to flow out toward the ink container therethrough, the outflow port being disposed at a position closer to the other of the pair of machine frames than the roll middle position in the rotational axis direction of the ink transfer roll; the first restriction device is disposed at a disposition position of the inflow port of the ink recovery pipe, or a position downstream of the inflow port in the ink recovery direction; the first coupling part is coupled to the ink recovery pipe at a position downstream of the first restriction device in the ink recovery direction; and the first high-pressure air control device is configured to stop the supply of the high-pressure air to the ink recovery pipe through the first coupling part, while the ink is supplied to the ink reservoir via the ink supply pipe, and to supply the high-pressure air to the ink recovery pipe through the first coupling part, after start of an ink recovery operation of recovering the ink, via the ink recovery pipe, from the ink reservoir after completion of the supply of the ink thereto, or from the ink reservoir after completion of the supply of the ink thereto and the ink pool, so as to optimize and to control the ink extraction process.
Regarding claim 9, the claim is deemed to be directed to nonobvious differences over JP 4671801 B. Claim 9 comprises an ink recovery pipe that comprises an inflow port for allowing the ink from the ink reservoir or the ink pool to flow in the ink recovery pipe therethrough, the inflow port being disposed at a position closer to one of the pair of machine frames than a roll middle position in the rotational axis direction of the ink transfer roll; and an outflow port for allowing the ink in the ink recovery pipe to flow out toward the ink container therethrough, the outflow port being disposed at a position closer to the other of the pair of machine frames than the roll middle position in the rotational axis direction of the ink transfer roll; the first restriction device is disposed at a disposition position of the inflow port of the ink recovery pipe, or a position downstream of the inflow port in the ink recovery direction; the first coupling part is coupled to the ink recovery pipe at a position downstream of the first restriction device in the ink recovery direction; and the first high-pressure air control device is configured to stop the supply of the high-pressure air to the ink recovery pipe through the first coupling part, while the ink is supplied to the ink reservoir via the ink supply pipe, and to supply the high-pressure air to the ink recovery pipe through the first coupling part, after start of an ink recovery operation of recovering the ink, via the ink recovery pipe, from the ink reservoir after completion of the supply of the ink thereto, or from the ink reservoir after completion of the supply of the ink thereto and the ink pool, so as to optimize and to control the ink extraction process
Regarding claim 11, the claim is deemed to be directed to nonobvious differences over JP 4671801 B. Claim 11 comprises an ink recovery pipe that comprises an inflow port for allowing the ink from the ink reservoir or the ink pool to flow in the ink recovery pipe therethrough, the inflow port being disposed at a position closer to one of the pair of machine frames than a roll middle position in the rotational axis direction of the ink transfer roll; and an outflow port for allowing the ink in the ink recovery pipe to flow out toward the ink container therethrough, the outflow port being disposed at a position closer to the other of the pair of machine frames than the roll middle position in the rotational axis direction of the ink transfer roll; the first restriction device is disposed at a disposition position of the inflow port of the ink recovery pipe, or a position downstream of the inflow port in the ink recovery direction; the first coupling part is coupled to the ink recovery pipe at a position downstream of the first restriction device in the ink recovery direction; and the first high-pressure air control device is configured to stop the supply of the high-pressure air to the ink recovery pipe through the first coupling part, while the ink is supplied to the ink reservoir via the ink supply pipe, and to supply the high-pressure air to the ink recovery pipe through the first coupling part, after start of an ink recovery operation of recovering the ink, via the ink recovery pipe, from the ink reservoir after completion of the supply of the ink thereto, or from the ink reservoir after completion of the supply of the ink thereto and the ink pool, so as to optimize and to control the ink extraction process
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Telljohann, US 2015/0174893 A1, discloses a cleaning system for an ink fountain that uses compressed air (50, Fig. 1) to help remove ink from lines (¶ 0082), but without all of the particular structure, arrangement, and functionality of the claimed invention.
Watanabe, US 2006/0032387 A1, is a US publication that discloses similar subject matter to that disclosed in IDS reference JP 4671801 B, such as using compressed air (30A-30C, Fig. 1) for clearing ink from lines, but without all of the particular structure, arrangement, and functionality of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
07 June 2022


/Leslie J Evanisko/            Primary Examiner, Art Unit 2853